United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 20, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-20072
                         Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LEYLA BONILLA-MURILLO,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:03-CR-202-1
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Leyla Bonilla-Murillo pleaded guilty to an indictment

charging her with violating 8 U.S.C. § 1326(a) and (b)(2).          She

was sentenced to a 57-month term of imprisonment.

     Bonilla contends that the district court erred in refusing

to depart downward on grounds of cultural assimilation.         The

record reflects that the downward departure was denied because

the district court believed it was unwarranted.    We lack

jurisdiction to review this ruling.     See United States v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-20072
                               -2-

Rodriguez-Montelongo, 263 F.3d 429, 431 (5th Cir. 2001).     The

appeal is dismissed in part.

     Bonilla argues that the district court failed to properly

implement a downward departure granted on the basis of an over-

represented criminal history category.   Her assertion that the

district court intended to grant two separate departures is

belied by the proceedings at Bonilla’s sentencing hearing.    The

sentence is affirmed.

     For the foregoing reasons, the judgment of the district

court is AFFIRMED IN PART; and the appeal is DISMISSED IN PART.